                         Case 3:06-cv-01350-SRU Document 24 Filed 01/27/20 Page 1 of 1

                                                         UNITED STATES DISTRICT COURT
                                                                    DISTRICT OF CONNECTICUT


                                   450 Main Street                    141 Church Street                 915 Lafayette Boulevard
                                   Hartford, CT 06103                 New Haven, CT 06510               Bridgeport, CT 06604
                                   Phone: 860.240.3200                Phone: 203.773.2140               Phone: 203.579.5861
                                   Fax: 860.240.3211                  Fax: 203.773.2334                 Fax: 203.579.5867



                                                                                 January 27, 2020
          Robin D. Tabora
                          Clerk

                                      Sarah W. Poston
    Dinah Milton Kinney               Zeldes, Needle & Cooper
            Chief Deputy Clerk
                                      1000 Lafayette Blvd., PO Box 1740
                                      Bridgeport, CT 06604
            Jane R. Bauer
           Operations Manager
                                  Re: 3:06-cv-01350-SRU
                                      Merrill Lynch Pierce Fenner & Smith, Inc v. Jee et al
            Andrea Perce
    Human Resources Manager       Dear Counselor:

    Christopher Newton                   Inasmuch as the above-entitled case has been disposed of in this court, I am
Information Technology Manager    requesting that you file a motion for return of bond by February 27, 2020, for the
                                  following item(s):
          Melissa Ruocco
     Division Manager, Hartford          Surety Bond in the amount of $50,000

                                        Any objection to the return of this bond shall be filed by March 5, 2020. If no
            Bryan Blough
   Division Manager, Bridgeport
                                  motion is filed by February 27, 2020, the property will be disposed of accordingly.


                                                                                 ROBIN D. TABORA, Clerk

                                                                                 By: _/s/_ Nick Fanelle
                                                                                 Deputy Clerk, U.S.D.C. in Bridgeport, CT
